Citation Nr: 0928149	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  01-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a left arm and/or hand disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to May 1994.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
September 2004 and April 2006 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The claims on appeal have been remanded twice before for 
deficiencies in compliance with the statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Specifically, there have been extensive difficulties 
in locating the Veteran so that he could be provided with 
proper notice of VA regulations and notified of scheduled 
medical examination appointments.  While the preponderance of 
the evidence of record shows that the Veteran is homeless, 
this does not eliminate VA's duty to follow the proper 
procedure for notifying the Veteran of scheduled medical 
examinations.  In order for notice to be valid, it must be 
sent to the "latest address of record."  38 C.F.R. § 3.1(q) 
(2008).

The evidence of record shows that VA has attempted to provide 
proper notice to the Veteran at numerous addresses throughout 
the course of this appeal.  However, in May 2008, VA received 
a response from a postmaster which stated that the Veteran's 
new address was [redacted] [redacted], Canal 
Winchester, Ohio, 43110-9531.  Accordingly, as of May 2008 
the Winchester [redacted] address became the last known 
address of record.  The Veteran was subsequently scheduled 
for VA medical examinations in April 2009 and the VA medical 
center sent the notice of the date and time of these 
examinations to [redacted] [redacted], 
Stoutsville, Ohio, 43154.  That address was one of the older 
addresses reported for the Veteran and was not the last known 
address of record at the time the examinations were 
scheduled.  The Veteran failed to report for these 
examinations.

As such, the RO did not obtain documentation showing that 
notice scheduling the examination was sent to the last known 
address as was required by the April 2006 Board remand.  The 
United States Court of Appeals for Veterans Claims has held 
that RO compliance with a remand is not discretionary, and 
that if the RO fails to comply with the terms of a remand, 
another remand for corrective action is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
audiological examination to determine 
the etiology of any hearing loss found.  
The claims file and a copy of this 
remand must be provided to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  All tests or 
studies necessary to make this 
determination must be conducted.  
Thereafter, based upon review of the 
service and post-service medical 
records, the examiner must provide an 
opinion as to whether any hearing loss 
found was incurred in or aggravated by 
military service.  A complete rationale 
for all opinions must be provided.  The 
report must be typed.

2.	The Veteran must be afforded a VA 
examination to determine the etiology 
of any left arm and/or had disorder 
found to exist, to specifically include 
neuropathic disorders.  The claims file 
must be made available to and reviewed 
by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Thereafter, the examiner 
must provide an opinion as to whether 
any left arm and/or hand disorder found 
was (a) caused by carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the hospital care, medical, or surgical 
treatment, or examination, or (b) is 
due to an event not reasonably 
foreseeable.  In addressing these 
questions, the physician must state 
whether VA failed to exercise the 
degree of care that would be expected 
of a reasonable health care provider in 
conducting the October 1999 left hand 
treatment, or whether the treatment was 
conducted with or without the Veteran's 
consent.  In determining whether an 
event was not reasonably foreseeable, 
the physician must discuss whether or 
not the any left arm and/or hand 
disorder found is considered to be an 
ordinary risk of October 1999 left hand 
treatment.  If such risks are known, 
the examiner must discuss whether they 
are the type of risk that a reasonable 
health care provider would have 
disclosed to the Veteran.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.

3.	The RO must notify the Veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

4.	The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).

